DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/11/2020.
Claim(s) 11-14 is/are currently presenting for examination.
Claim(s) 11-14 is/are independent claim(s).
Claim(s) 11-14 is/are rejected.
This action has been made NON-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim(s) 11-14 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-4 of U.S. Patent No. 10,778,358 (hereinafter referred to as Patent '58). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
Regarding claim 11, Patent '58 discloses a transmission method comprising: coding video content (Patent ’58, claim 1, line(s) 1-2); configuring one or more transfer units that include the coded video content (Patent ’58, claim 1, line(s) 3-4); and transmitting the one or more transfer units as a transmission signal, the transmission signal including first control information, second control information, and the one or more transfer units, the first control information including a transmission parameter used for the second control information, and the second control information being provided for each of the one or more transfer units (Patent ’58, claim 1, line(s) 5-12), wherein, in at least one transfer unit among the one or more transfer units, the second control information of the at least one transfer unit contains first clock information used for reproduction of the video content (Patent ’58, claim 1, line(s) 13-17), wherein the first control information indicates that the first clock information is contained within a header of the at least one transfer unit and a precision of the first clock information in a unit of time (Patent ’58, claim 1, line(s) 18-21), and wherein a first layer includes the first control information, the second control information, and the one or more transfer units, and a second layer that is different from the first layer includes second clock information (Patent ’58, claim 1, line(s) 22-25).
Regarding claim 12, Patent '58 discloses a transmission apparatus comprising: generating circuitry that, in operation, codes video content, and configures one or more transfer units that include the coded video content (Patent ’58, claim 2, line(s) 1-4); and transmitting circuitry that, in operation, transmits the one or more transfer units as a transmission signal, the transmission signal including first control information, second control information, and the one or more transfer units, the first control information including a transmission parameter used for the second control information, and the second control information being provided for each of the one or more transfer units (Patent ’58, claim 2, line(s) 5-13), wherein, in at least one transfer unit among the one or more transfer units, the second control information of the at least one transfer unit contains first clock information used for reproduction of the video content (Patent ’58, claim 2, line(s) 14-18), wherein the first control information indicates that the first clock information is contained within a header of the at least one transfer unit and a precision of the first clock information in a unit of time (Patent ’58, claim 2, line(s) 19-22), and wherein a first layer includes the first control information, the second control information, and the one or more transfer units, and a second layer that is different from the first layer includes second clock information (Patent ’58, claim 2, line(s) 23-26).
Regarding claim 13, Patent '58 discloses a reception method comprising: receiving a transmission signal, the transmission signal including first control information, second control information, and one or more transfer units, the first control information including a transmission parameter used for the second control information, the second control information being provided for each of the one or more transfer units, and the one or more transfer units including coded video content (Patent ’58, claim 3, line(s) 1-9), wherein, in at least one transfer unit among the one or more transfer units, the second control information of the at least one transfer unit contains first clock information used for reproduction of the video content (Patent ’58, claim 3, line(s) 10-14), and wherein the first control information indicates that the first clock information is contained within a header of the at least one transfer unit and a precision of the first clock information in a unit of time (Patent ’58, claim 3, line(s) 15-18); extracting the first clock information (Patent ’58, claim 3, line(s) 19); and generating a clock for reproducing the video content by using the first clock information (Patent ’58, claim 3, line(s) 20-21), wherein a first layer includes the first control information, the second control information, and the one or more transfer units, and a second layer that is different from the first layer includes second clock information (Patent ’58, claim 3, line(s) 22-25).
Regarding claim 14, Patent '58 discloses a reception apparatus comprising: receiving circuitry that, in operation, receives a transmission signal, the transmission signal including first control information, second control information, and one or more transfer units, the first control information including a transmission parameter used for the second control information, the second control information being provided for each of the one or more transfer units, and the one or more transfer units including coded video content (Patent ’58, claim 3, line(s) 1-10), wherein, in at least one transfer unit among the one or more transfer units, the second control information of the at least one transfer unit contains first clock information used for reproduction of the video content (Patent ’58, claim 3, line(s) 11-15), and wherein the first control information indicates that the first clock information is contained within a header of the at least one transfer unit and a precision of the first clock information in a unit of time (Patent ’58, claim 3, line(s) 16-19); extracting circuitry that, in operation, extracts the first clock information (Patent ’58, claim 3, line(s) 20-21); and generating circuitry that, in operation, generates a clock for reproducing the video content by using the first clock information (Patent ’58, claim 3, line(s) 22-24), wherein a first layer includes the first control information, the second control information, and the one or more transfer units, and a second layer that is different from the first layer includes second clock information (Patent ’58, claim 3, line(s) 25-28).

Allowable Subject Matter
Claims 11-14 would be allowable if the nonstatutory double patenting rejection to these claims set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference US_7769055_B2_Le Ludec teaches a method of transmitting, via a sending device, a data stream made up of data packets, at least some of these packets including time references for synchronizing the clocks of the sender and the receiver, characterized in that it includes at least the following step: a correction of the time references by the sender so as to offset the jitter introduced by the transmission (Le Ludec figure 3, column 3 lines 23-30, column 4 lines 1-31).
The reference US_20030043924_A1_Haddad teaches an MPEG decoder comprising: 1) a packetized elementary stream (PES) interface for receiving a plurality of packetized elementary streams associated with a single video program; 2) a presentation time stamp (PTS) detection circuit for detecting presentation time stamps in the packetized elementary streams and extracting the presentation time stamps therefrom; and 3) a selection circuit for selecting presentation time stamps associated with a first one of the plurality of packetized elementary streams and transmitting the selected presentation time stamps to a clock generation circuit, wherein the clock generation circuit generates a first reference clock signal used by a first decoder to decode the first packetized elementary stream. The clock generation circuit further generates a second reference clock signal synchronized to the first reference clock signal, wherein the second reference clock signal is used by a second decoder to decode a second packetized elementary stream in synchronization with the first packetized elementary stream (Haddad figure 9, paragraphs 17, 73).
The reference US_20110141975_A1_Herzog teaches Generation of a first reference time signal with high time accuracy in the short and long time horizon and of a second reference time signal with low time accuracy in the short time horizon and high time accuracy in the long time horizon; Generation and transmission by the control center of a transport datastream with scattered data packets, which contain the transmission time of each data packet; and Reception of the transport datastream by each transmitter and time displacement of the transport datastream, until the individual data packets containing a transmission time can be transmitted at the correct transmission time (Herzog figure 6).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471         
                                                                                                                                                                                               /CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471